In re Allen, Robert; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Orleans, Criminal District Court Div. B, No. 369-480; to the Court of Appeal, Fourth Circuit, No. 2003-K-1187.
Writ granted in part; otherwise denied. The district court is directed to consider relator’s request for a cost estimate of the documents he requests from his district attorney file. Range v. Moreau, 96-1607 (La.9/3/96), 678 So.2d 537. The cost estimate is to be offset by the amount relator may have paid for any documents he did not request. In all other respects the application is denied.